Russell, J.
1. The evidence authorized the verdict, and there was no-error in refusing a new trial.
2. Tt is not error to instruct the jury that after having arrived at the truth of the case so far as the facts are concerned, they shall apply to these facts the law as given in charge by the court.
3. In the absence of a timely written request asking explicit instructions, the fact that a proposition which might properly have been stated to the jury more lucidly and more fully is not thus presented affords no ground for new trial, where the general principles of law involved in the case are fairly presented. Judgment affirmed.